DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 12/14/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:  
 “…In some embodiments, mobile device 418 and may be implemented as part of on demand light control settings…” in para.[77] needs to be corrected.  A suggested correction is – In some embodiments, mobile device 418 [[and]] may be implemented as part of on demand light control settings --. 
“…In some embodiments, processors 102, 120, 142 may determine adjustments to a light control plan and communicate and cause display the adjustments of the light control plan…” in para.[78] needs to be corrected.  A suggested correction is – In some embodiments, processors 102, 120, 142 may determine adjustments to a light control plan and communicate and cause to display the adjustments of the light control plan --. 
Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Following claims  are objected to because of the following informalities:  
Claim 2 lines 3-4, claim 12 line 4, claim 22 lines 3-4  “wherein determining a light control plan” needs to be corrected.  A suggested correction is – wherein the step of determining the light control plan – in light of its respective antecedent in respective base claim 1 line 15, claim 11 line 11 and claims 21 line 5 “determine a light control plan”. 
Appropriate correction is required.
Claim Interpretation
Claim 21-24 claim terms continue to be interpreted under 35 U.S.C. 112(f) as detailed in Non-Final Rejection Office Action dated 09/14/2021 specifically, para.[18-32]. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-14, 16, 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colbaugh; Michael Edward et al. (Pub. No.: US 20160158486 A1, hereinafter referred to as “Colbaugh”).
As per independent Claim 1, Colbaugh discloses a system configured to control light exposure for circadian phase management and/or light deficient disorders of a subject (Colbaugh in at least abstract, fig. 4-8, [0002-0004], [0007-0009], [0021], [0025-0026], [0029-0030], [0033], [0035], [0037], [0044-0047], [0052-0067], [0071], [0073-0080], [0081-0090] for example discloses relevant subject-matter. More specifically, Colbaugh in at least fig. 7, [0002], [0007] for example discloses a system 10 configured to control light exposure for circadian phase management and/or light deficient disorders of a subject. See at least Colbaugh [0002] “a system and method for modifying the circadian rhythm of a subject through light therapy, and, in particular, to using pulses of electromagnetic radiation in a particular wavelength range to accomplish certain such modifications”), the system comprising: 
a user interface (Colbaugh in fig. 7, [0054] , [0057] for example discloses a user interface 76); 
one or more physiological sensors configured to generate output signals conveying physiological data of the subject (Colbaugh in fig. 7, [0054], [0060], [0066] for example discloses one or more physiological sensors 142 configured to generate output signals conveying physiological data of the subject. See at least Colbaugh [0060] “One or more sensors 142 of system 10 in FIG. 7 may be configured to generate output signals conveying information related to physiological, environmental, and/or patient-specific (medical) parameters related to subject 106, and/or other information”); 
a light control valve configured to block or reduce blue light ambient radiation reaching eyes of the subject (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Further, the term “light control valve” is being interpreted in light of instant application specification at least para. [0043-0044], [0065] as 
Colbaugh in at least fig. 4, 6A, 6C, 7, [0035], [0044], [0046], [0074], [0082] for example discloses a light control valve configured to block or reduce blue light ambient radiation reaching eyes of the subject. See at least Colbaugh [0035] “illumination parameters of a light source 30 may be controlled by adjusting optical components within the light source, including, but not limited to, one or more of refractive components, reflective components, lenses, mirrors, filters, polarizers, diffraction gradients, optical fibers, and/or other optical components”; [0044] “shield”; [0046] “Electromagnetic radiation from light source(s) 30 may be guided through a (waveguide) layer, component, and/or module that diffuses, (re)directs, (optionally/temporarily) blocks, and/or filters the electromagnetic radiation before it reaches subject 106”; [0074] “controlling impingement by light control module 111 may include adjusting modifiable physical/mechanical structures, e.g. apertures, to block or partially block electromagnetic radiation. Alternatively, and/or simultaneously, a structure or object placed between one or more light sources 30 and one or more eyes of subject 106 may accomplished the same functionality. For example, an array of liquid crystals…may be selectively controlled to adjust how much electromagnetic radiation passes through (e.g. in the direction from one or more light source 30 to subject 106).”; [0082] “blue-blocking sunglasses”).
one or more radiation generators configured to generate therapeutic light radiation onto the eyes of the subject (Colbaugh in at least fig. 4, fig. 7, [0030], [0033],[0054] for example discloses one or more radiation generators 30 configured to generate therapeutic light radiation onto the eyes of the subject. See Colbaugh at least [0030] “One or more light sources 30 are configured to emit electromagnetic radiation such that the emitted electromagnetic radiation impinges on one or 
one or more processors in communication with the user interface, the one or more physiological sensors, the light control valve, and the one or more radiation generators (Colbaugh in at least fig. 7, [0054], [0063] for example discloses one or more processors/controller 78 in communication with the user interface 76, the one or more physiological sensors (Colbaugh [0060] “physiological sensor”), the light control valve (Colbaugh [0035], [0044], [0046], [0074], [0082]), and the one or more radiation generators 30), 
the one or more processors causing the system (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Colbaugh in at last fig. 7, [0063-0064] discloses the one or more processors causing the system via at least computer program modules 111, 112, 113. See at least [0064] “processor 78 is configured to execute one or more computer program modules. The one or more computer program modules include one or more of light control module 111, therapy module 112, parameter determination module 113, and/or other modules”) to: 
receive, via the user interface, physiological goals of the subject (Colbaugh in at least fig. 7, [0054], [0057-0058], [0084] for example discloses receive, via the user interface 76, physiological goals of the subject. See at least [0084] “adjust the light therapy regimen based on stated goals and/or targets”); 
determine a light control plan for the subject based on the physiological goals of the subject, the physiological data, environmental data, and time data (Colbaugh in at least fig. 7, 
operate the light control valve to block or reduce blue light ambient radiation based on the light control plan (Colbaugh in [0035], [0044], [0067], [0076], [0078], [0082] for example discloses operate the light control valve to block or reduce blue light ambient radiation based on the light control plan. See at least Colbaugh [0035] “illumination parameters of a light source 30 may be controlled by adjusting optical components within the light source”; [0046] “Electromagnetic radiation from light source(s) 30 may be guided through a (waveguide) layer, component, and/or module that diffuses, (re)directs, (optionally/temporarily) blocks, and/or filters the electromagnetic radiation before it reaches subject 106”; [0067] “Light control module 111 of system 10 in FIG. 7 is configured to control emission of one or more light sources 30. By controlling impingement of electromagnetic radiation on subject 106, system 10 provides light therapy to subject 106.”; [0076] “The emitted electromagnetic radiation may similarly change the wavelength of the radiation over time, e.g. based on the clock”; [0078] “multiple stages of light therapy for a particular light therapy regimen may use different wavelengths, wavelength ranges, pulses or continuity, pulse periods, duty cycles, duration of treatment, and/or other different characteristics of emission of radiation… light therapy may use substantially continuous cyan/green light (e.g. between about 500 nm and about 530 nm)… light therapy may use 
generate, using the one or more radiation generators, therapeutic light radiation based on the light control plan (Colbaugh in at least fig. 7-8, [0008], [0067], [0078], [0081-0083], [0089-0090] for example discloses generate, using the one or more radiation generators 30, therapeutic light radiation based on the light control plan.  See Colbaugh [0008] “provide light therapy to a subject”; [0067] “By controlling impingement of electromagnetic radiation on subject 106, system 10 provides light therapy to subject 106”).

As per dependent Claim 2, Colbaugh further discloses system further comprising one or more location sensors configured to generate output signals conveying location data corresponding to a geographic location of the subject (Colbaugh in at least [0061] for example discloses one or more location sensors configured to generate output signals conveying location data corresponding to a geographic location of the subject. See Colbaugh at least [0061] “one or more sensors 142 may generate one or more output signals conveying information related to a location of subject 106”),
wherein determining a light control plan comprises determining the light control plan for the subject based on the physiological goals of the subject, the physiological data, the environmental data, the time data, and the location data (Colbaugh in at least fig. 7, [0054], [0066], [0076], [0077], [0084-0085] for example discloses determining a light control plan comprises determining the light control plan for the subject based on the physiological goals of the subject, the physiological data, the environmental data, the time data, and the location data. See at least Colbaugh [0077] “Therapy module 112 is configured to determine and/or obtain a light 
As per dependent Claim 3, Colbaugh further discloses system wherein the one or more processors further cause the system to generate output signals conveying the time data, the time data being associated with the output signals from the one or more physiological sensors, one or more environmental sensors, and the one or more location sensors (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Colbaugh in [0060-0061], [0064], [0076] discloses wherein the one or more processors 78 further cause the system to generate output signals at least indirectly conveying the time data, the time data being at least indirectly associated with the output signals from the one or more sensors 142 that include physiological sensors, environmental sensors, and location sensors. Colbaugh in at least [0076] discloses “a light therapy regimen may dictate the timing of the administration of electromagnetic radiation to subject 106 by system 10. In such embodiments system 10 may include a clock and/or timer (referred to herein as "clock"). Light control module 111 may operate in conjunction and/or based on the clock. The clock may be capable of monitoring elapsed time from a given event and/or of monitoring the time of day…The emitted electromagnetic radiation may similarly 
As per dependent Claim 4, Colbaugh further discloses system wherein the one or more processors further cause the system to: receive updated physiological data and updated location data (Colbaugh in [0085] for example discloses receive updated physiological data and updated location data. See at least [0084] “modify a light therapy regimen based on measurements and/or input from a user”; [0085] “The scheduling of the light therapy may be based on one or more output signals of one or more sensors 142, on one or more parameters determined by parameter determination module 113, on information obtained by/through therapy module 112, on the difference between the expected/measured … the desired/recommended zero-point of the phase of the circadian rhythm, and/or any combination thereof”); 
determine one or more adjustments of the light control plan based on the updated physiological data and the updated location data (Colbaugh in at least [0084-0085] for example discloses determine one or more adjustments of the light control plan based on the updated physiological data and the updated location data. See at least See at least Colbaugh [0084] “modify a light therapy regimen based on measurements and/or input from a user”; [0085] “The recommended light therapy regimen may in turn be used as a basis for operations and/or adjustments by light control module 111”); and 

As per dependent Claim 6, Colbaugh further discloses  system wherein the light control valve comprises an optical lens or shield (Colbaugh in at least [0035], [0045-0046], [0074], [0082] for example discloses the light control valve comprises an optical lens or shield. See at least Colbaugh [0035] “illumination parameters of a light source 30 may be controlled by adjusting optical components within the light source, including, but not limited to, one or more of … lenses…and/or other optical components”; [0045] “eyeglasses”; [0046] “Electromagnetic radiation from light source(s) 30 may be guided through a (waveguide) layer, component, and/or module that … (optionally/temporarily) blocks, and/or filters the electromagnetic radiation before it reaches subject 106”; [0074] “controlling impingement by light control module 111 may include adjusting modifiable physical/mechanical structures, e.g. apertures, to block or partially block electromagnetic radiation”; [0082] “blue-blocking sunglasses”), and 
wherein the therapeutic light radiation comprises at least blue light radiation (Colbaugh in at least [0037], [0071], [0078] for example discloses wherein the therapeutic light radiation comprises at least blue light radiation. See Colbaugh [0037] “the emitted electromagnetic radiation 
wherein the one or more radiation generators is/are configured to emit generated radiation corresponding to at least blue light radiation in the melanopsin band of a light spectrum (Colbaugh in at least [0037], [0071], [0078] for example discloses wherein the one or more radiation generators is/are configured to emit generated radiation corresponding to at least blue light radiation  about 490 nm (See Colbaugh [0071] “from about 450 nm to about 500 nm, from about 430 nm to about 510 nm, from about 460 nm to about 510 nm”) which is in melanopsin band of a light spectrum. See at least [0071] “light control module 111 may be configured to control emission of one or more light sources 30 such that, for some types and/or stages of light therapy, substantially blue light is emitted in particular pulses to provide light therapy and/or modify one or more characteristics of the circadian rhythm of subject 106. The particular wavelength band of blue light may be from about 430 nm to about 490 nm, from about 450 nm to about 500 nm, from about 460 nm to about 490 nm, from about 430 nm to about 510 nm, from about 460 nm to about 510 nm, and/or other particular wavelength bands”).

As per dependent Claim 8, Colbaugh further discloses system wherein the physiological goals of the subject comprise adapting to shift-work, reducing an effect of jet lag, maximizing drug efficacy, re-aligning a circadian phase to meet a desired sleep/wake schedule, and/or reducing the symptoms of psychological disease or syndromes (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Colbaugh in at least [0004], [0026],[0075], [0083-0084] for example discloses wherein the 
wherein the physiological data of the subject comprise fatigue levels, alertness levels, peak physiological and mental performance times, and/or an estimated circadian phase of the subject (Colbaugh in at least [0057], [0060], [0066] for example discloses wherein the physiological data of the subject comprise fatigue levels, alertness levels, peak physiological and mental performance times, and/or an estimated circadian phase of the subject. See at least [0060] “One or more sensors 142 of system 10 in FIG. 7 may be configured to generate output signals conveying information related to physiological… and/or patient-specific (medical) parameters related to subject 106, and/or other information…the conveyed information may be related to parameters associated with the state and/or condition of subject … vital signs of subject 106 …and/or other parameters”; [0066] “Parameter determination module 113 of system 10, depicted in FIG. 7, may be configured to determine one or more status parameters, medical parameters, and/or other parameters from output signals generated by one or more sensors 142. Parameters may be related to a subject's physiological, …and/or patient-specific parameters… one or more medical parameters may be related to whether subject 106 is awake or asleep, or, in particular, what the current sleep stage of subject 106 is”).
As per dependent Claim 9, Colbaugh further discloses system wherein the light control plan comprises one or more instructions corresponding to specific characteristics and timing of light radiation the subject experiences during the course of one or more days, the specific characteristics and timing comprising one or more of intensity level, wavelength, and/or duration 
See at least Colbaugh [0057] "User interface 76 … This enables data, results, and/or instructions and any other communicable items, collectively referred to as "information," to be communicated between the user and system 10. …information that may be conveyed are: circadian rhythm related information like phase and/or intensity”; [0075] “pattern including one or more particular emissions of electromagnetic radiation may cover a 24-hour period, and/or be repeated daily… a shift worker may have a first type of electromagnetic radiation …a shift worker may use transitional types of treatments to aid transition between the first type and the second type.”; [0076] “a light therapy regimen may dictate the timing of the administration of electromagnetic radiation to subject 106 by system 10. In such embodiments system 10 may include a clock and/or timer (referred to herein as "clock"). Light control module 111 may operate in conjunction and/or based on the clock”; [0077] “Therapy module 112 is configured to determine and/or obtain a light therapy regimen for subject 106. …Therapy module 112 may be configured to determine a (recommended) phototherapy regimen for subject 106, …A light therapy regimen may define one or more stages of light therapy. Individual stages may be associated with an individual period during one or more days”; [0084] “therapy module 112 may automatically and/or autonomously adjust the light therapy regimen based on stated goals and/or 

As per dependent Claim 10, Colbaugh further discloses system further comprising one or more automated window blinds configured to block or reduce ambient light, one or more light therapy devices configured to generate therapeutic light radiation onto the eyes of the subject, and/or one or more environment color control lamps configured to implement light therapy based on the light control plan (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Colbaugh in at least fig. 4, fig. 6-7, [0025], [0030], [0033], [0045], [0054] for example discloses one or more light therapy devices 18, 16 configured to generate therapeutic light radiation onto the eyes of the subject. See Colbaugh at least [0030] “One or more light sources 30 are configured to emit electromagnetic radiation such that the emitted electromagnetic radiation impinges on one or more eyes and/or eyelids of subject 106. …”; [0045] “a rigid or flexible frame (such as eyeglasses or frames that similarly rest on the side of the face and/or the ears, see e.g. FIG. 6C, in which rigid frame 61 is worn by subject 60 in a manner that allows emission of radiation near the eye of subject 60), and/or other mechanisms for holding shield 13, lighting module 16, lighting module 18, light source(s) 30, and/or other components of appliance 11 in place may be implemented”).
As per independent Claim 11, Colbaugh discloses a method for controlling light exposure for circadian phase management and/or light deficient disorders of a subject utilizing a light therapy system (Colbaugh in at least abstract, fig. 4-8, [0002-0004], [0007-0009], [0021], [0025-0026], [0029-0030], [0033], [0035], [0037], [0044-0047], [0052-0067], [0071], [0073-
 a user interface (Colbaugh in fig. 7, [0054] , [0057] for example discloses a user interface 76),  one or more physiological sensors configured to generate output signals conveying physiological data of the subject (Colbaugh in fig. 7, [0054], [0060], [0066] for example discloses one or more physiological sensors 142 configured to generate output signals conveying physiological data of the subject), a light control valve configured to block or reduce blue light ambient radiation reaching eyes of the subject (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Further, the term “light control valve” is being interpreted in light of instant application specification at least para. [0043-0044], [0065] as “an optical lens or shield ” such as “static optical filter”, “passive filter”, “optical shield”, light blocking shield. Colbaugh in at least fig. 4, 6A, 6C, 7, [0035], [0044], [0046], [0074], [0082] for example discloses a light control valve configured to block or reduce blue light ambient radiation reaching eyes of the subject.), one or more radiation generators configured to generate therapeutic light radiation onto the eyes of the subject (Colbaugh in at least fig. 4, fig. 7, [0030], [0033],[0054] for example discloses one or more radiation generators 30 configured to generate therapeutic light radiation onto the eyes of the subject.), one or more processors in communication with the user interface, the one or more physiological sensors, the light control valve, and the one or more radiation generators (Colbaugh in at least fig. 7, [0054], 
receiving, via the user interface, physiological goals of the subject (Colbaugh in at least fig. 7, [0054], [0057-0058], [0084] for example discloses receive, via the user interface 76, physiological goals of the subject. See at least [0084] “adjust the light therapy regimen based on stated goals and/or targets”); 
determining a light control plan for the subject based on the physiological goals of the subject, the physiological data, environmental data, and time data (Colbaugh in at least fig. 7, [0054], [0066], [0076-0077], [0084-0085] for example discloses determine a light control plan/a light therapy regimen for the subject based on the physiological goals of the subject, the physiological data, environmental data, and time data. See at least Colbaugh  [0076] “a light therapy regimen may dictate the timing of the administration of electromagnetic radiation to subject 106 by system 10. In such embodiments system 10 may include a clock and/or timer (referred to herein as "clock"). Light control module 111 may operate in conjunction and/or based on the clock”; [0077] “Therapy module 112 is configured to determine and/or obtain a light therapy regimen for subject 106…Therapy module 112 may be configured to determine a (recommended) phototherapy regimen for subject 106”); 
operating the light control valve to block or reduce blue light ambient radiation based on the light control plan (Colbaugh in [0035], [0044], [0067], [0076], [0078], [0082] for example discloses operate the light control valve to block or reduce blue light ambient radiation based on the light control plan. See at least Colbaugh [0035] “illumination parameters of a light source 30 may be controlled by adjusting optical components within the light source”; [0046] 
generating, using the one or more radiation generators, therapeutic light radiation based on the light control plan (Colbaugh in at least fig. 7-8, [0008], [0067], [0078], [0081-0083], [0089-0090] for example discloses generate, using the one or more radiation generators 30, therapeutic light radiation based on the light control plan.  See Colbaugh [0008] “provide light therapy to a subject”; [0067] “By controlling impingement of electromagnetic radiation on subject 106, system 10 provides light therapy to subject 106”).
As per dependent Claim 12, Colbaugh further discloses method wherein the light therapy system further comprises one or more location sensors configured to generate output signals conveying location data corresponding to a geographic location of the subject (Colbaugh in at least 
wherein determining a light control plan comprises determining the light control plan for the subject based on the physiological goals of the subject, the physiological data, the environmental data, the time data, and the location data (Colbaugh in at least fig. 7, [0054], [0066], [0076], [0077], [0084-0085] for example discloses determining a light control plan comprises determining the light control plan for the subject based on the physiological goals of the subject, the physiological data, the environmental data, the time data, and the location data. See at least Colbaugh [0066] “Parameter determination module 113 of system 10, depicted in FIG. 7, may be configured to determine one or more status parameters, medical parameters, and/or other parameters from output signals generated by one or more sensors 142. Parameters may be related to a subject's physiological, environmental, and/or patient-specific parameters”; [0077] “Therapy module 112 is configured to determine and/or obtain a light therapy regimen for subject 106. …Therapy module 112 may be configured to determine a (recommended) phototherapy regimen for subject 106, for example based on one or more parameters such as parameters determined by parameter determination module 113.”; [0084] “therapy module 112 may be configured to modify a light therapy regimen based on measurements and/or input from a user … therapy module 112 may automatically and/or autonomously adjust the light therapy regimen based on stated goals and/or targets”; [0085] “the light therapy may be based on one or more output signals of one or 

As per dependent Claim 13, Colbaugh further discloses method further comprising generating output signals conveying the time data, the time data being associated with the output signals from the one or more physiological sensors, one or more environmental sensors, and the one or more location sensors (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Colbaugh in [0060-0061], [0064], [0076] discloses generating output signals at least indirectly conveying the time data, the time data being at least indirectly associated with the output signals from the one or more sensors 142 that include physiological sensors, environmental sensors, and location sensors. Colbaugh in at least [0076] discloses “a light therapy regimen may dictate the timing of the administration of electromagnetic radiation to subject 106 by system 10. In such embodiments system 10 may include a clock and/or timer (referred to herein as "clock"). Light control module 111 may operate in conjunction and/or based on the clock. The clock may be capable of monitoring elapsed time from a given event and/or of monitoring the time of day…The emitted electromagnetic radiation may similarly change the wavelength of the radiation over time, e.g. based on the clock. Furthermore, multiple types or varieties of emitted electromagnetic radiation may be combined in some sequence” which would require time data being at least indirectly associated with the output signals from the one or more physiological sensors, the one or more environmental sensors, and the one or more location 
As per dependent Claim 14, Colbaugh further discloses method further comprising: receiving updated physiological data and updated location data (Colbaugh in [0085] for example discloses receiving updated physiological data and updated location data. See at least [0084] “modify a light therapy regimen based on measurements and/or input from a user”; [0085] “The scheduling of the light therapy may be based on one or more output signals of one or more sensors 142, … the circadian rhythm, and/or any combination thereof”); 
determining one or more adjustments of the light control plan based on the updated physiological data and the updated location data (Colbaugh in at least [0084-0085] for example discloses determining one or more adjustments of the light control plan based on the updated physiological data and the updated location data. See at least See at least Colbaugh [0084] “modify a light therapy regimen based on measurements and/or input from a user”; [0085] “The recommended light therapy regimen may in turn be used as a basis for operations and/or adjustments by light control module 111”); and 
adjusting the blocking or reducing of the blue light ambient radiation and/or the generating of the therapeutic radiation based on the one or more adjustments of the light control plan(Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Colbaugh in [0084-0085] for example discloses generating of the therapeutic radiation based on the one or more adjustments of the light control plan. See at least Colbaugh [0084] “modify a light therapy regimen based on measurements and/or input from a user”; [0085] “The recommended light therapy regimen may in turn be used as a basis for 
As per dependent Claim 16, Colbaugh further discloses method wherein the light control valve comprises an optical lens or shield (Colbaugh in at least [0035], [0045-0046], [0074], [0082] for example discloses the light control valve comprises an optical lens or shield. See at least Colbaugh [0035] “illumination parameters of a light source 30 may be controlled by adjusting optical components within the light source, including, but not limited to, one or more of … lenses…and/or other optical components”; [0045] “eyeglasses”; [0046] “Electromagnetic radiation from light source(s) 30 may be guided through a (waveguide) layer, component, and/or module that … temporarily) blocks, and/or filters the electromagnetic radiation before it reaches subject 106”; [0074] “controlling impingement by light control module 111 may include adjusting modifiable physical/mechanical structures, e.g. apertures, to block or partially block electromagnetic radiation”; [0082] “blue-blocking sunglasses”), and 
wherein the therapeutic light radiation comprises at least blue light radiation (Colbaugh in at least [0037], [0071], [0078] for example discloses wherein the therapeutic light radiation comprises at least blue light radiation. See Colbaugh [0037] “the emitted electromagnetic radiation consists substantially of blue light.”; [0078] “light therapy may use substantially continuous blue or green light (e.g. between about 430 nm and about 550 nm) at an illuminance level appropriate for either open or closed eyes”), and 
wherein the one or more radiation generators is/are configured to emit generated radiation corresponding to at least blue light radiation in the melanopsin band of light spectrum (Colbaugh in at least [0037], [0071], [0078] for example discloses wherein the one or more radiation generators is/are configured to emit generated radiation corresponding to at least blue light 
As per dependent Claim 18, Colbaugh further discloses method wherein the light control plan comprises one or more instructions corresponding to specific characteristics and timing of light radiation the subject experiences during the course of one or more days, the specific characteristics and timing comprising one or more of intensity level, wavelength, and/or duration (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Colbaugh in at least fig. 7, [0054], [0075-0077], [0057], [0084] for example discloses wherein the light control plan/light therapy regimen comprises one or more instructions corresponding to specific characteristics and timing of light radiation the subject experiences during the course of one or more days, the specific characteristics and timing comprising one or more of intensity level, wavelength, and/or duration. See at least Colbaugh [0057] "User interface 76 … This enables data, results, and/or instructions and any other communicable items, collectively referred to as "information," to be communicated between the user and system 10. …information that may be conveyed are: circadian rhythm related information 
As per dependent Claim 19, Colbaugh further discloses method wherein the physiological goals of the subject comprise adapting to shift-work, reducing the effect of jet lag, maximizing drug efficacy, re-aligning a circadian phase to meet a desired sleep/wake schedule, and/or reducing the symptoms of psychological disease or syndromes, and wherein the physiological data of the subject comprise fatigue levels, alertness levels, and/or an estimated circadian phase of the subject (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Colbaugh in at least 
wherein the physiological data of the subject comprise fatigue levels, alertness levels, peak physiological and mental performance times, and/or an estimated circadian phase of the subject (Colbaugh in at least [0057], [0060], [0066] for example discloses wherein the physiological data of the subject comprise fatigue levels, alertness levels, peak physiological and mental performance times, and/or an estimated circadian phase of the subject. See at least Colbaugh  [0060] “One or more sensors 142 of system 10 in FIG. 7 may be configured to generate output signals conveying information related to physiological… and/or patient-specific (medical) parameters related to subject 106, and/or other information…the conveyed information may be related to parameters associated with the state and/or condition of subject … vital signs of subject 106 …and/or other parameters”; [0066] “Parameter determination module 113 of system 10, depicted in FIG. 7, may be configured to determine one or more status parameters, medical parameters, and/or other parameters from output signals generated by one or more sensors 142. Parameters may be related to a subject's physiological, …and/or patient-specific parameters… one or more medical parameters may be related to whether subject 106 is awake or asleep, or, in particular, what the current sleep stage of subject 106 is”).
As per dependent Claim 20, Colbaugh further discloses method wherein the light therapy system further comprises one or more automated window blinds configured to block or reduce ambient light, one or more light therapy devices configured to generate therapeutic light radiation 
As per independent Claim 21, Colbaugh discloses a device configured to control light exposure for circadian phase management and/or light deficient disorders of a subject (Colbaugh in at least abstract, fig. 4-8, [0002-0004], [0007-0009], [0021], [0025-0026], [0029-0030], [0033], [0035], [0037], [0044-0047], [0052-0067], [0071], [0073-0080], [0081-0090] for example discloses relevant subject-matter. More specifically, Colbaugh in at least fig. 7, [0002], [0009] for example discloses  device configured to control light exposure for circadian phase management and/or light deficient disorders of a subject. See at least Colbaugh [0002] “a system and method for modifying the circadian rhythm of a subject through light therapy”), the device comprising: 
means for receiving physiological goals of the subject (Colbaugh in at least fig. 7, [0054], [0057-0058], [0084] for example discloses means for receiving physiological goals/user interface 
means for determining a light control plan for the subject based on physiological goals of the subject, physiological data, environmental data, and time data (Colbaugh in at least fig. 7, [0054], [0066], [0076-0077], [0084-0085]  for example discloses means for determining a light control plan/processor 78 for the subject based on physiological goals of the subject, physiological data, environmental data, and time data. See at least Colbaugh  [0076] “a light therapy regimen may dictate the timing of the administration of electromagnetic radiation to subject 106 by system 10… may include a clock and/or timer … operate in conjunction and/or based on the clock”; [0077] “Therapy module 112 is configured to determine and/or obtain a light therapy regimen for subject 106. …Therapy module 112 may be configured to determine a (recommended) phototherapy regimen for subject 106”); 
means for operating to block or reduce blue light ambient radiation based on the light control plan (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Further, the term “light control valve” is being interpreted in light of instant application specification at least para. [0043-0044], [0065] as “an optical lens or shield ” such as “static optical filter”, “passive filter”, “optical shield”, light blocking shield. 
Colbaugh in at least fig. 4, 6A, 6C, 7, [0035], [0044], [0046] [0067], [0074], [0076], [0078], [0082] for example discloses means  for operating to block or reduce blue light ambient radiation (Colbaugh [0035], [0044], [0046], [0074], [0082] light control valve such as shield, filter, lens) based on the light control plan. See at least Colbaugh [0035] “illumination parameters of a light source 30 may be controlled by adjusting optical components within the light source, 

As per dependent Claim 22, Colbaugh further discloses device further comprising: means for generating output signals conveying location data corresponding to a geographic location of the subject (Colbaugh in at least [0061] for example discloses means for generating output signals conveying location data/location sensors corresponding to a geographic location of the subject. See Colbaugh at least [0061] “one or more sensors 142 may generate one or more output signals conveying information related to a location of subject 106”), 
wherein determining a light control plan comprises determining the light control plan for the subject based on the physiological goals of the subject, the physiological data, the environmental data, the time data, and the location data (Colbaugh in at least fig. 7, [0054], [0066], [0076], [0077], [0084-0085] for example discloses determining an light control plan comprises determining the light control plan for the subject based on the physiological goals of the subject, the physiological data, the environmental data, the time data, and the location data. See at least Colbaugh [0077] “Therapy module 112 is configured to determine and/or obtain a light therapy regimen for subject 106. … parameters determined by parameter determination module 113.”; [0084] “therapy module 112 may be configured to modify a light therapy regimen based on measurements and/or input from a user … therapy module 112 may automatically and/or autonomously adjust the light therapy regimen based on stated goals and/or targets”; [0085] “the light therapy may be based on one or more output signals of one or more sensors 142, on one or more parameters determined by parameter determination module 113, on information obtained 
As per dependent Claim 23, Colbaugh further discloses device further comprising means for generating output signals conveying the time data, the time data being associated with the physiological data, the environmental data, and the location data (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Colbaugh in [0060-0061], [0064], [0076] discloses means for generating/processor 78 output signals at least indirectly conveying the time data, the time data being at least indirectly associated with the physiological data, the environmental data, and the location data. Colbaugh in at least [0076] discloses “a light therapy regimen may dictate the timing of the administration of electromagnetic radiation to subject 106 by system 10… include a clock and/or timer (referred to herein as "clock").…The emitted electromagnetic radiation may similarly change the wavelength of the radiation over time, e.g. based on the clock. Furthermore, multiple types or varieties of emitted electromagnetic radiation may be combined in some sequence” which would require time data being at least indirectly associated with the output signals from the one or more physiological sensors, the one or more environmental sensors, and the one or more location sensors as recited).
As per dependent Claim 24, Colbaugh further discloses device further comprising: means for receiving updated physiological data, updated environmental data, and updated location data(Colbaugh in [0085] for example discloses means for receiving/processor 78   updated physiological data and updated location data. See at least [0084] “modify a light therapy regimen 
means for determining one or more adjustments of the light control plan based on the updated physiological data, the updated environmental data, and the updated location data (Colbaugh in at least [0084-0085] for example discloses means for determining/processor 78  one or more adjustments of the light control plan based on the updated physiological data, the updated environmental data, and the updated location data. See at least See at least Colbaugh [0084] “modify a light therapy regimen based on measurements and/or input from a user”; [0085] “The recommended light therapy regimen may in turn be used as a basis for operations and/or adjustments by light control module 111”); and
means for adjusting the blocking or reducing of the blue light ambient radiation and/or the generating of the therapeutic radiation based on the one or more adjustments of the light control plan (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Colbaugh in [0084-0085] for example discloses means for generating/processor 78  of the therapeutic radiation based on the one or more adjustments of the light control plan. See at least Colbaugh [0084] “modify a light therapy regimen based on measurements and/or input from a user”; [0085] “The recommended light therapy regimen may in turn be used as a basis for operations and/or adjustments by light control module 111.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Colbaugh.
As per dependent Claim 7, Colbaugh discloses the system of claim 1 (see claim 1 analysis above),
Colbaugh does not necessarily require in the embodiment used above therapeutic light radiation comprises wavelengths shorter than blue light radiation feature. 
However, Colbaugh discloses alternate embodiment that disclose  wherein the therapeutic light radiation comprises wavelengths shorter than blue light radiation (Examiner notes that the instant application is silent as to the criticality of the recited wavelengths shorter than blue light radiation. Further, Colbaugh in at least [0023] discloses use of pulses of short-wavelength light 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  light radiation wavelength used in the system configured to control light exposure for circadian phase management and/or light deficient disorders of a subject as taught by Colbaugh, by additionally including light radiation comprises wavelengths shorter than blue light radiation, as taught by Colbaugh. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that to activate and/or stimulate the circadian system directly and/or through persistent, transient stimulation of the intrinsically photosensitive Retinal Ganglion Cells given S-cones participate in circadian phototransduction (Colbaugh, [0023]).

As per dependent Claim 17, Colbaugh discloses the method of claim 11 (see claim 11 analysis above),
Colbaugh does not necessarily require in the embodiment used above therapeutic light radiation comprises wavelengths shorter than blue light radiation feature. 
However, Colbaugh discloses alternate embodiment that disclose  wherein the therapeutic light radiation comprises wavelengths shorter than blue light radiation (Examiner notes that the instant application is silent as to the criticality of the recited wavelengths shorter than blue light radiation. Further, Colbaugh in at least [0023] discloses use of pulses of short-wavelength light (<510 nm) to activate and/or stimulate the circadian system. Here, the prior art disclosed “<510 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  light radiation wavelength used in the method for controlling light exposure for circadian phase management and/or light deficient disorders of a subject utilizing a light therapy system as taught by Colbaugh, by additionally including light radiation comprises wavelengths shorter than blue light radiation, as taught by Colbaugh. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that to activate and/or stimulate the circadian system directly and/or through persistent, transient stimulation of the intrinsically photosensitive Retinal Ganglion Cells given S-cones participate in circadian phototransduction (Colbaugh, [0023]).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Colbaugh in view of  Van Reen; Eliza et al. (Pub. No.: US 20180339127 A1, hereinafter referred to as “Van”).
As per dependent Claim 5, Colbaugh discloses the system of claim 1(see Claim 1 analysis above), wherein the one or more physiological sensors comprise one or more of: a gyroscope, a first accelerometer, a camera, a PPG sensor, a pupilometry sensor, a HRV sensor, an ambient light sensor, a proximity sensor, and/or a temperature sensor (Colbaugh in at least [0060-0061], [0066]).
Colbaugh does not explicitly disclose a accelerometer, a magnetometer, or a GPS sensor location sensors.
 discloses   a system configured to control light exposure for circadian phase management and/or light deficient disorders of a subject (Van in at least [0009], [0016-0017] for example discloses a system configured to control light exposure for circadian phase management and/or light deficient disorders of a subject. See at least Van [0017] “A smart biophilic lighting system delivers circadian-targeted lighting that results in circadian stabilization to the local solar light dark/cycle or that shifts the circadian pattern to a target performance cycle or level of circadian activity”),
wherein the one or more location sensors comprise one or more of: a second accelerometer, a magnetometer, and/or a GPS sensor (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Van in [0066] for example disclose  “monitoring actigraphy data from …individual to determine its characteristic circadian phase in its typical setting or location” and in [0071] categorized Actigraph as a Wearable accelerometer unit. Thus, Van in at least [0066] and [0071] as a whole discloses wherein the one or more location sensors is an accelerometer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location sensor used in the system configured to control light exposure for circadian phase management and/or light deficient disorders of a subject as taught by Colbaugh, such that the location sensor is one or more of: a accelerometer, a magnetometer, and/or a GPS sensor, as taught by Van. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of determining an individual’s characteristic circadian phase in the individual’s typical setting or , [0066]).

As per dependent Claim 15, Colbaugh discloses the method of claim 11(see Claim 11 analysis above), wherein the one or more physiological sensors comprise one or more of: a gyroscope, a first accelerometer, a camera, a PPG sensor, a pupilometry sensor, a HRV sensor, an ambient light sensor, a proximity sensor, and/or a temperature sensor (Colbaugh in at least [0060-0061], [0066]).
Colbaugh does not explicitly disclose a accelerometer, a magnetometer, or a GPS sensor location sensors.
In an analogous circadian phase management and/or light deficient disorder light therapy field of endeavor,  however, Van discloses  a method for controlling light exposure for circadian phase management and/or light deficient disorders of a subject utilizing a light therapy system (Van in at least [0009], [0016-0017] for example  discloses a method for controlling light exposure for circadian phase management and/or light deficient disorders of a subject utilizing a light therapy system. See at least Van [0017] “A smart biophilic lighting system delivers circadian-targeted lighting that results in circadian stabilization to the local solar light dark/cycle or that shifts the circadian pattern to a target performance cycle or level of circadian activity”),
wherein the one or more location sensors comprise one or more of: a second accelerometer, a magnetometer, and/or a GPS sensor (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Van in [0066] for example disclose  “monitoring actigraphy data from …individual to determine its characteristic circadian phase in its typical setting or location” and in [0071] categorized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location sensor used in the method for controlling light exposure for circadian phase management and/or light deficient disorders of a subject utilizing a light therapy system as taught by Colbaugh, such that the location sensor is one or more of: a accelerometer, a magnetometer, and/or a GPS sensor, as taught by Van. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of determining an individual’s characteristic circadian phase in the individual’s typical setting or location in order to apply a light effector or stimulus at an identified time in the circadian phase in order to  stabilize or advance the establishment of a desired circadian phase (Van, [0066]).
Response to Amendment
 According to the Amendment, filed 12/14/2021, the status of the claims is as follows:
Claims 1-3, 6, 11-13, 16, 21, 22 are currently amended; and  
Claims 4, 5, 7-10, 14, 15, 17-20, 23, 24 are as originally filed.
The Specification has been amended in view of the Amendment, filed 12/14/2021.  No new matter was introduced.
By the current amendment, as a result, claims 1-24  are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 13-14 of Applicant’s Amendment dated  12/14/2021.

[B]: The Examiner disagrees with the Applicant, and in light of the amendments/arguments, maintains the following non prior art related objections/rejections raised in Office Action dated  09/14/2021: [1]  The objection to Specification as raised  in Office Action dated  09/14/2021 para. 3[f-g] is maintained in view of the amendment and arguments, filed 12/14/2021 due to errors in paragraph numbers listed in amendments to the specification. Paragraph [77-78] of specification as originally filed dated 09/24/2019 were objected to and are again detailed above. The Applicant has incorrectly numbered these paragraph as [0079-0080] respectively instead.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 14- 15 of Applicant’s Amendment  dated  12/14/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claims[A] Claims 1-4, 6, 8-14, 16, 18-24 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US20160158486A1 to Colbaugh, Michael Edward et al. (“the ‘486 patent publication”). The rejection is respectfully submitted to be improper.



[C] Furthermore, it is noted that claim 11 includes similar recitations and recites, for instance “operating the light control valve to block or reduce blue light ambient radiation based on the light control plan” (emphasis added). The rejection of claim 11 on the ground of anticipation is likewise submitted to be successfully overcome.

[D]  Additionally, it is noted that claim 21 includes likewise recitations and recites, for instance “means for operating to block or reduce blue light ambient radiation based on the light control plan” (emphasis added). The rejection of claim 21 on the ground of anticipation is still likewise submitted to be successfully overcome. 

[E]  Accordingly, applicant respectfully requests that the above rejection of claim 1, 11 and 21 be withdrawn.

Applicant’s arguments 20 [A-E] with respect to the above claim limitation in amended independent claim 1, 11 and 21 have been considered but were not found persuasive for the following reasons. 
With respect to claim 1, 11 and 21, first, the “or” encompassing limitation is being broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. “block” or “reduce” ([a] “block blue light ambient radiation reaching eyes of the subject” or [b] “reduce blue light ambient radiation reaching eyes of the subject”). Here,  [a] block blue light ambient radiation reaching eyes of the subject encompassed by the limitation is being used. Second, the term “light 
With respect claim 1 and 11 recitation  “a light control valve configured to block or reduce blue light ambient radiation reaching eyes of the subject”, Colbaugh in at least fig. 4, 6A, 6C, 7, [0035], [0044], [0046], [0074], [0082] for example discloses a light control valve configured to block or reduce blue light ambient radiation reaching eyes of the subject.  As evidenced below Colbaugh discloses blocking/shielding structures for example lenses, filters, polarizers, shields, blockers that block blue light ambient radiation reaching eyes of the subject i.e. subject is exposed to no light or any other light but blue light. Specifically, the following sections of Colbaugh read on the limitation as recited.
Colbaugh (emphasis added)

[0035] “illumination parameters of a light source 30 may be controlled by adjusting optical components within the light source, including, but not limited to, one or more of refractive components, reflective components, lenses, mirrors, filters, polarizers, diffraction gradients, optical fibers, and/or other optical components”; 
[0044] “shield”; 
[0046] “Electromagnetic radiation from light source(s) 30 may be guided through a (waveguide) layer, component, and/or module that diffuses, (re)directs, … blocks, and/or filters the electromagnetic radiation before it reaches subject 106”; 
[0074] “controlling impingement by light control module 111 may include adjusting modifiable physical/mechanical structures, e.g. apertures, to block or partially block electromagnetic radiation. Alternatively, and/or simultaneously, a structure or object placed between one or more light sources 30 and one or more eyes of subject 106 may accomplished the same functionality. For example, an array of liquid crystals…may be selectively controlled to adjust how much electromagnetic radiation passes through (e.g. in the direction from one or more light source 30 to subject 106).”; 
[0082] “blue-blocking sunglasses”

With respect to claim 1 and 11 recitation  “operate the light control valve to block or reduce blue light ambient radiation based on the light control plan”, Colbaugh in [0035], [0044], [0067], [0076], [0078], [0082] for example discloses operating the light control valve to block or reduce blue light ambient radiation based on the light control plan.  As evidenced below Colbaugh discloses operating blocking/shielding structures for example lenses, filters, polarizers, shields, blockers that block blue light ambient radiation reaching eyes of the subject i.e. subject is exposed to no light or any other light but blue light for example cyan/green light (e.g. between about 500 nm and about 530 nm), red light (e.g. between about 590 nm and about 700 nm). Specifically, the following sections of Colbaugh read on the limitation as recited.
Colbaugh (emphasis added)

 [0035] “illumination parameters of a light source 30 … controlled by adjusting optical components within the light source”; 
[0046] “Electromagnetic radiation from light source(s) 30 … guided through a (waveguide) layer, component, and/or module that … blocks, and/or filters the electromagnetic radiation before it reaches subject 106”; 
[0067] “Light control module 111 of system 10 in FIG. 7 is configured to control emission of one or more light sources 30. By controlling impingement of electromagnetic radiation on subject 106, system 10 provides light therapy to subject 106.”; 
[0076] “The emitted electromagnetic radiation … change the wavelength of the radiation over time, e.g. based on the clock”; 
multiple stages of light therapy for a particular light therapy regimen … use different wavelengths, wavelength ranges, pulses or continuity, pulse periods, duty cycles, duration of treatment, and/or other different characteristics of emission of radiation… light therapy …use substantially continuous cyan/green light (e.g. between about 500 nm and about 530 nm)… light therapy …use substantially continuous red light (e.g. between about 590 nm and about 700 nm) at an illuminance level appropriate for either open or closed eyes”; 
[0082] “treatment … blue-blocking sunglasses”

With respect to claim 21 recitation  “means for operating to block or reduce blue light ambient radiation based on the light control plan”.  Here, first,  claim 21  limitation “means for operating to block or reduce blue light ambient radiation” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “operating to block or reduce blue light ambient radiation” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 21 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: light control valve (114, 214)  as disclosed in at least instant application specification [43] and figure 1, figure 2.   Colbaugh in at least fig. 4, 6A, 6C, 7, [0035], [0044], [0046] [0067], [0074], [0076], [0078], [0082] for example discloses means  for operating to block or reduce blue light ambient radiation (Colbaugh [0035], [0044], [0046], [0074], [0082] light control valve such as shield, filter, lens) based on the light control plan. As evidenced below Colbaugh discloses blocking/shielding structures for example lenses, filters, polarizers, shields, blockers that block blue light ambient radiation reaching eyes of the subject 
Colbaugh (emphasis added)

[0035] “illumination parameters of a light source … controlled by adjusting optical components within the light source, including, but not limited to, one or more of refractive components, reflective components, lenses, mirrors, filters, polarizers, diffraction gradients, optical fibers, and/or other optical components”; 
[0044] “shield”; 
[0046] “Electromagnetic radiation from light source(s) 30 … guided through a (waveguide) layer, component, and/or module that … blocks, and/or filters the electromagnetic radiation before it reaches subject 106”; 
 [0067] “Light control module 111 of system 10 in FIG. 7 is configured to control emission of one or more light sources 30. By controlling impingement of electromagnetic radiation on subject 106, system 10 provides light therapy to subject 106.”; 
[0074] “controlling impingement by light control module 111 may include adjusting modifiable physical/mechanical structures, e.g. apertures, to block or partially block electromagnetic radiation. Alternatively, and/or simultaneously, a structure or object placed between one or more light sources 30 and one or more eyes of subject 106 may accomplished the same functionality. For example, an array of liquid crystals…may be selectively controlled to adjust how much electromagnetic radiation passes through (e.g. in the direction from one or more light source 30 to subject 106).”; [0076] “The emitted electromagnetic radiation …similarly change the wavelength of the radiation over time, e.g. based on the clock”; 
[0078] “multiple stages of light therapy for a particular light therapy regimen may use different wavelengths, wavelength ranges, …or other different characteristics of emission of radiation… light therapy may use substantially continuous cyan/green light (e.g. between about 500 nm and about 530 nm)… light therapy may use substantially continuous red light (e.g. between about 590 nm and about 700 nm) at an illuminance level appropriate for either open or closed eyes”; 
[0082] “blue-blocking sunglasses”

Further, as per Applicants, the independent claims 11 and 21 as amended, recite similar limitations as noted above with respect to Claim 1. Therefore, the reasons discussed and proffered above with respect to Claim 1, also apply to independent claims 11 and 21 limitations which are as explained are disclosed by the applied art Colbaugh.
For the above reasons, the 35 U.S.C. § 102 rejection of dependent claims 1, 11 and 21 as raised in Office Action dated  09/14/2021 is proper and is being maintained at this time. Please also cross-reference detailed claim 1, 11 and 21 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 15 -16 of Applicant’s Amendment/Remarks dated  12/14/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of Dependent Claims 2-10, 12-19, 22-24.
[a] It is furthermore submitted that the rejection of dependent claims 2-4, 6, 8-10, 12-14, 16, 18-20, and 22-24 on the ground anticipation has likewise been successfully overcome. Accordingly, applicant respectfully requests that the above rejection of claim 1-4, 6, 8-14, 16, 18-24 be withdrawn.

[b] Claims 7 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over the ‘486 patent publication. It is noted, however, that the ‘486 patent publication fails to disclose all of the elements recited in independent claims 1 and 11, and it is therefore submitted that the rejection of claims 7 and 17 on the ground of obviousness over the ‘486 patent publication is improper because the ‘486 patent publication fails to disclose, teach, or suggest all of the elements recited in claims 7 and 17. The rejection of claims 7 and 70 on the ground of obviousness is thus submitted to be successfully overcome, and applicant 

[c] Claims 5 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over the ‘486 patent publication in view of U.S. Patent Publication No. US20180339127 to Van Reen (“the ‘127 patent publication”). It is noted, however, that the ‘127 patent publication fails to disclose the elements that are recited in independent claims 1 and 11 and that are absent from the ‘486 patent publication. Rather, the references, whether considered individually or in combination, fail to disclose, teach, or suggest all of the elements recited in claims 1 and 11. It is likewise submitted that the references, whether considered individually or in combination, fail to disclose, teach, or suggest all of the elements recited in claims 5 and 15. It is therefore submitted that the rejection of claims 5 and 15 on the ground of obviousness is successfully overcome, and applicant respectfully requests that the above rejection of claim 5 and 15 be withdrawn.


Applicant’s arguments 21[a-c]  above with respect to dependent claims 2-10, 12-19, 22-24 been considered but were not found persuasive for the following reasons. 
First, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2-10, 12-19, 22-24 define a patentable invention based on their direct/indirect dependency upon irrespective base claim(s) without specifically pointing out how the language of the dependent claims patentably distinguishes them from the applied prior art references. Therefore, that argument above was not persuasive.
Second, with respect to Applicant’s arguments in 21[c] above stating that ‘127 patent publication fails to disclose the elements that are recited in independent claims 1 and 11, Examiner asserts that as also noted by Applicants in section titled “ Claim Rejection - 35 USC § 102” in , claim 1 and 11 were each rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 
For the above reasons, the 35 U.S.C. § 102/103 rejection of dependent claims 2-10, 12-19, 22-24 as raised in Office Action dated  09/14/2021 is proper and is being maintained at this time. Please also cross-reference detailed claim 2-10, 12-19, 22-24 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20210275773 A1 for disclosing a circadian friendly lighting system to provide circadian-friendly lighting comprising a lighting module that comprises red-shifted light spectra, which is proven to be less disruptive to melatonin production than current blue-shifted lighting similar in terms of use of circadian-friendly lighting that blocks or reduces blue light ambient radiation reaching a subject to that claimed and disclosed.
US 20170105265 A1 for disclosing circadian lighting system including blue depressed or blue eliminated light (i.e., red, amber, orange, yellow, etc.) targeted for evening, night or night time/sleep time phases of the circadian rhythm cycle to promote sleep similar in terms of use of circadian-friendly lighting that blocks or reduces blue light ambient radiation reaching a subject to that claimed and disclosed.
US 20160235940 A1 for disclosing a method for providing light therapy for altering biological rhythms by covering an individual's eyes with an optical device, configured to block at least 90% or more light at wavelengths in the range of 495-570 nm (+/-15 nm) and transmit light in at least one of orange (590-620 nm), red (620-750 nm), and near infrared light range spectrum 
US 20160217672 A1 for disclosing rendering sleep enhancing light therapy  by automatically controlling or adjusting a blind or increasing the amount of transmitted light by controlling the blind similar in term of rendering sleep enhancing light therapy  by controlling or adjusting a blind to that disclosed.
US 20120206050 A1  for disclosing using light of specific wavelength such as amber or red for treatment of sleep disorders and other circadian rhythm disorders similar in terms of using light of specific wavelength for treatment of circadian rhythm disorders to that disclosed.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        February 3, 2022